DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin.
	There is disclosed in Lin an adjustable brewer structure, comprising: an outer cylinder 30 provided with a bottom plate (fig. 4), and the periphery of the outer cylinder is formed with at least one penetrated hole 31; an inner cylinder 40 provided with a bottom plate (fig. 4), and the periphery of the inner cylinder is formed with at least one penetrated hole 42 corresponding to the penetrated hole at the periphery of the outer cylinder; an outwardly extended flange 32 defined at a top end of the periphery of the outer cylinder; and a turning plate 44 at an upper portion .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Post in view of Lin.
	There is disclosed in Post an adjustable brewer structure, comprising: an outer cylinder 18, and the periphery of the outer cylinder is formed with at least one penetrated hole 20; an inner cylinder 12 provided with a bottom plate 13, and the periphery of the inner cylinder is formed with at least one penetrated hole 17 corresponding to the penetrated hole at the periphery of the outer cylinder; at least one positioning recess 20a, 20b formed in an upper portion of the outer cylinder; and a hooking hanger (fig. 1) formed on the outer cylinder used for being hooked or hanged at a top end of a container.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Boone et al.
Boone discloses that it is known in the art to provide corresponding penetrated holes in the bottom plate of an inner cylinder and outer cylinder of an adjustable brewer structure (fig. 4).
	It would have been obvious to one skilled in the art to provide the cylinder bottom plates of Lin with the penetrated holes disclosed in Boone, in order to allow infusion of beverage material through the bottom of the brewer structure as well as the sides.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art references to Kwok, Bolton (GB209893) and Castillo Redondo (WO2018/193295) are cited for their disclosure of the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REGINALD ALEXANDER/
Examiner
Art Unit 3761